Citation Nr: 0511199	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
as due to herbicide exposure.

2.  Entitlement to service connection for a heart condition 
(claimed as coronary artery disease, heart attack, and heart 
surgery (bypass)) as secondary to diabetes mellitus.  

3.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.

4.  Entitlement to service connection for retinopathy as 
secondary to diabetes mellitus.  

5.  Entitlement to service connection for vascular dementia 
with depressed mood (claimed as memory loss) as secondary to 
diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issue of entitlement to service connection for diabetes 
mellitus as due to herbicide exposure is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.  As the remaining issues on appeal are all claimed as 
secondary to diabetes mellitus, they must necessarily be 
deferred pending completion of the Board's requested 
development.  


REMAND

The veteran is claiming, inter alia, entitlement to service 
connection for diabetes mellitus as due to herbicide 
exposure.  In this regard, the veteran has claimed that he 
spent part of his active duty between 1966 and 1968 in 
Vietnam.

Under 38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain diseases, including Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.309 (2004).    

38 C.F.R. § 3.307(a)(6)(iii) states "[a] veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 C.F.R. § 3.307 (2004).  Furthermore, 
"'Service in the Republic of Vietnam' includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam."  Id.  

The term "service in Vietnam" does not include service of a 
Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93 (August 12, 1993).  

The veteran's DD Form 214 shows that he was awarded the 
Vietnam Service Medal with Bronze Star.  His personnel 
records include an administrative remark dated April 3, 1967, 
in which it is stated that the veteran was eligible for and 
authorized to wear the Vietnam Service Medal with a Bronze 
Star for service in February 1967 while attached to Fleet 
Composite Squadron FIVE Detachment NAHA.  Additional 
personnel records show that during February 1967 the veteran 
was attached to "VC-5 DET NAHA."  

The Department of Defense Manual of Military Decorations and 
Awards (September 1996) states, in pertinent part, that the 
medal was awarded to all members of the Armed Forces of the 
United States serving at any time between July 4, 1965 and 
March 28, 1973, in Vietnam, it contiguous waters, or 
airspace, thereover; or, awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973, in Thailand, Laos, or Cambodia, 
or the airspaces thereover, and in direct support of the 
operations in Vietnam.  However, the Vietnam Service Medal, 
alone, is not evidence of in-country service in the Republic 
of Vietnam.            

The veteran, though, has alleged that he flew to locations in 
Vietnam, and to aircraft carriers in the Gulf of Tonkin, and 
that on every occasion they refueled on land.  Thus, the 
Board has determined that further development to verify the 
veteran's claimed "visitation in the Republic of Vietnam" 
must be undertaken.       

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should submit a request to the 
U.S. Armed Services Center for Unit 
Records Research (CURR), or other 
appropriate entity, in order to verify 
the location of Fleet Composite Squadron 
FIVE Detachment NAHA during the month of 
February 1967.  (Note: personnel records 
show that the veteran was attached to 
"VC-5 DET NAHA" during this period).  
Specifically, any evidence showing that 
the veteran was aboard flights that 
refueled, or otherwise landed, in the 
Republic of Vietnam should be requested, 
as well as any other records showing the 
veteran's presence in the Republic of 
Vietnam.  A copy of the veteran's 
personnel records should be forwarded 
with the request.  Thereafter, any such 
evidence should be associated with the 
claims folder.   

2.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




